899 N.E.2d 1078 (2009)
Dale B. JONES et al., petitioners,
v.
CHICAGO CYCLE CENTER et al., etc., respondents.
No. 107411.
Supreme Court of Illinois.
January 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Jones v. Chicago Cycle Center, Inc., case No. 1-07-0724 (07/29/08), which dismissed the plaintiffs' appeal for lack of jurisdiction. The appellate court is further directed to address the appeal on its merits.